DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/05/2021 has been entered.
Response to Arguments
Applicant's arguments filed 02/05/2021 have been fully considered but they are not persuasive. The Applicant has successfully demonstrated unexpectedly superior results in the Rule 1.132 Declaration filed 02/05/2021.  However, the unexpectedly superior results are shown for only for the fluorinated surfactants of the type recited in pending claim 8.  This is not deemed sufficient to extend to any “dispersant that…contains a fluorine atom” as is recited in pending claim 1.  As such, claim 8 is indicated as being allowable if written in independent form to include the limitations of claim.  Incorporated the limitations of claim 8 into claim 1 would render all claims depending therefrom allowable.  Kawabata teaches not only dispersants having Structural Formula D (which reads on the dispersant recited in pending claim 8) but also other fluorine surfactants ([0121]).  As such, the rejection posted in the prior Office Action is maintained, except over claim 8 which is objected to for containing allowable subject matter but depending on a rejected base claim.  Furthermore, if the Applicant amends the withdrawn claims to include the allowable subject matter of claims 1 and 8 the Examiner would be willing to rejoin said claims (namely claims 11-16).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata (US PGP 2013/0252152) in view of Chen et al. (US PGP 2007/0292794) and further in view of Yu et al. (US Patent 6,303,254) and considered with Ng et al. (US PGP 2007/0056359).
Kawabata teaches polytetrafluoroethylene (PTFE) particles comprising a dispersant attached to the surface thereof ([0114-123]).  The dispersant is taught to be a fluorinated polymer having one of the following formulas, which read on the formulas recited by the Applicant in pending claims 7-8:

    PNG
    media_image1.png
    188
    147
    media_image1.png
    Greyscale
and 
    PNG
    media_image2.png
    290
    191
    media_image2.png
    Greyscale
.
Kawabata further teaches that the average primary particle diameter of the PTFE particles is preferably from 0.1 to 0.5 micrometers ([0117]) and that the amount of the dispersant relative to PTFE particles is from 1 to 5% by weight of the PTFE particles ([0128]).  While Kawabata teaches PTFE particles having the same average particle size and the same dispersant in the same amount taught by the Applicant, Kawabata does not teach a suitable particle size distribution index or electrical conductivity of said particles.
	Yu teaches PTFE particles with a fluorinated dispersant attached to the surfaces thereof.  Like Kawabata, Yu teaches that the PTFE particles are to be dispersed in a polymer binder to form a layer of a photoreceptor (Col. 6 ln. 20-53).  Yu further teaches that it is desirable that the PTFE particles have a sharp particle size distribution of 0.19 micrometer to 0.21 micrometers with an average particle size of 0.20 micrometers (Col. 6 ln. 46-53).  Furthermore, the geometric size distribution is taught to be from 1.0 to 1.1 (Col. 8 ln. 27-62).  Reducing the particle size distribution is taught to improve wear resistance of the layer and improve lubricity by improving dispersion of the PTFE particles within the binder resin (Col. 6 ln. 54-Col. 7 ln. 8 and Col. 9 ln. 29-43).  While Yu teaches the use of said particles in an anti-curl backing layer and not a charge transport layer, wear resistant properties are desirable in charge transport layer as they serve as the surface (outermost layer) of the photoreceptor.  Furthermore, Ng teaches that the same types of PTFE particles are suitable for use in both charge transport and anti-curl backing layer ([0001-25]).
	Chen teaches a charge transporting layer comprising a PTFE particles with fluorinated surfactant (dispersant) attached thereto.  Chen further teaches that the surfactant should be present in an amount of from about 1 to about 4% by weight of the PTFE particles in order to obtain good electrical properties of the photoreceptor ([0040]).  As such, the amount of the fluorinated surfactant is known to influence electrical properties such as electrical conductivity.   The Applicant also teaches that the electrical conductivity of the PTFE particles is influenced by the amount of surfactant present in the particles (p. 6 of the instant application). 
	Therefore, Kawabata, Yu and Chen all teach the use of PTFE particles with fluorinated dispersants attached thereto for use in polymeric layers of photoreceptors.  Furthermore, each reference teaches the same or similar particle size ranges for the PTFE particles as well as the same amount of surfactant based on the weight of the PTFE particles.  Furthermore, Yu teaches that by optimizing (narrowing) the particle size distribution the wear resistance of the layer may be improved.  Yu teaches a GSD of from 1.0 to 1.1 which would encompass the Applicant’s [D50-D-10] range of 50 nm or less as a GSD of 1.0 is monomodal (all particles have the same particle size).  While a GSD of 1.0 is not generally achievable in practice, Yu GSD values very close to 1.0 and further teaches that minimizing GSD is desirable.  Ng further teaches that the PTFE dispersion taught by Yu are also used in charge transport layers (such as taught by Kawabata) and that wear resistant properties are also desirable in charge transport layer.  Yu further teaches the same particle sizes taught by Kawabata.  Chen teaches that the amount of the dispersant influences the electrical properties of PTFE particles and a charge transport layer comprising them.  Chen further teaches that the electrical properties are desirably optimized in order to prevent high residual voltage on the photoreceptor ([0040]).  The amount of surfactant taught by Chen is the same as the amount taught by Kawabata.  Therefore, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have optimized the particle size distribution of the PTFE particles taught by Kawabata as taught by Yu et al. and to have optimized the electrical properties of the PTFE particles of Kawabata et al. as taught by Chen et al. in order to perfect the result effective variables of wear resistance and residual voltage.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion



 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150.  The examiner can normally be reached on 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        03/09/2021